Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention II and species A.a, B.b, and C.a in the reply filed on 2/23/2022 is acknowledged.
Claims 17 and 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse.

Claim Objections
Claim 20 is objected to because of the following informalities. Appropriate correction is required.
Claim 20. The word “tetraholo” is misspelled.

Claim Rejections - 35 U.S.C. §§ 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 10, 12-16, and 19-21 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by, or in the alternative rejected under 35 U.S.C. § 103(a) as being unpatentable over Tao et al., U.S. Patent App. Pub. No. 2016/0204289 A1.
The body of the claim is generally written with parentheses following the limitations indicating the prior art's teachings and/or examiner notes.

Claim 13. A method for forming a metal-based material on a substrate (electroplating aluminum; Tao title, abstract), the method comprising: 
forming an electrolyte solution comprising an ionic liquid comprising at least one imidazolium-based tetrahalo-metallate material (1-ethyl-3-methyl-imidazolium tetrachlaroaluminate; Tao [0038]-[0041], fig. 1) and at least one metal halide (aluminum chloride; id.); 
disposing at least one counter electrode at least partially within the electrolyte solution (counter electrode; id.); and 
exposing the substrate to the electrolyte solution while applying an electric current flowing through the at least one counter electrode (working electrode/wafer partially submerged into electrolyte; id.) and the substrate (working electrode which is a wafer; id.) or id.) and the substrate to electrochemically deposit a metal-based material on at least one surface of the substrate (aluminum electrolytically deposited onto working electrode; id.).

Claim 2. The method of claim 13, wherein: in forming the electrolyte solution, the at least one imidazolium-based tetrahalo-metallate material comprises at least one alkyl-imidazolium tetrahalo-metallate compound (rejected for similar reasons stated in the claim 13 rejection).

Claim 3. The method of claim 2, wherein: in forming the electrolyte solution, the at least one alkyl-imidazolium tetrahalo-metallate compound comprises at least one of: 1-ethyl-3-methylimidazolium tetrachloroaluminate [EMeIm]AlCl4; and 1-butyl-3-methylimidazolium tetrachloroaluminate [BMeIm]AlC14 (rejected for similar reasons stated in the claim 13 rejection).

Claim 4. The method of claim 13, wherein: in forming the electrolyte solution, the at least one metal halide comprises at least one of a metal bromide and a metal chloride (rejected for similar reasons stated in the claim 13 rejection).

Claim 5. The method of claim 13, wherein: in forming the electrolyte solution, the at least one metal halide comprises at least one salt of aluminum (Al), cobalt (Co), nickel (Ni), 

Claim 10. The method of claim 13, wherein: in exposing the substrate to the electrolyte solution while applying the electric current flowing through the at least one counter electrode and the substrate or the electric potential between the at least one reference electrode and the substrate (electric current between the electrodes claimed; Tao fig. 1), the substrate comprises a metal (wafer comprises nickel or titanium; Tao [0042]).

Claim 12. The method of claim 13, wherein: exposing the substrate to the electrolyte solution comprises exposing the substrate to the electrolyte solution while the electrolyte solution is liquid (liquid, Tao fig. 1) and at a temperature within a range from about 20°C (about 68°F) to about 25°C (about 77°F) (room temperature or 20-200°C). Tao [0042].

Claim 14. The method of claim 13, wherein the method comprises maintaining an operation temperature to not exceed about 200°C (about 392°F) (room temperature or 20-200°C). Tao [0042].

Claim 15. The method of claim 13, wherein the method comprises maintaining an operation temperature within a range of from about 20°C (about 68°F) to about 25°C (about 77°F) (room temperature or 20-200°C). Tao [0042].



Claim 19. The method of claim 13, wherein forming the electrolyte solution comprises combining the at least one imidazolium-based tetrahalo-metallate material and the at least one metal halide, the at least one imidazolium-based tetrahalo-metallate comprising both aluminum (Al) and chlorine (Cl), the at least one metal halide further comprising the aluminum (Al) and chlorine (Cl) (rejected for similar reasons stated in the claim 13 rejection).

Claim 20. The method of claim 13: wherein forming the electrolyte solution comprises disposing the electrolyte solution within a container, the electrolyte solution consisting essentially of a non-aqueous ionic liquid wherein: the at least one imidazolium-based tetrahalo-metallate material comprises at least one imidazolium-based tetrachloroaluminate; and the at least one metal halide comprises at least one aluminum salt precursor material; and further comprising exposing the substrate to the electrolyte solution (rejected for similar reasons stated in the claim 13 rejection).

Claim 21. The method of claim 20: wherein, in forming the electrolyte solution: the at least one imidazolium-based tetrachloroaluminate comprises at least one of 1-ethyl-3-methylimidazolium tetrachloroaluminate and 1-butyl-3-methylimidazolium tetrachloroaluminate; and the at least one aluminum salt precursor material comprises at least .

Claims 6-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Tao as applied to claim 13 above, and further in view of Izagirre Etxeberria et al., U.S. Patent App. Pub. No. 2016/0319449 A1 [hereinafter Izagirre] and Inoue et al., U.S. Patent App. Pub. No. 2013/0292255 A1 [hereinafter Inoue].
Claims 6-7. Tao is silent on (claim 6) the method of claim 13, wherein: forming the electrolyte solution comprises forming the electrolyte solution to further comprise at least one organic additive and (claim 7) the method of claim 6, wherein: in forming the electrolyte solution, the at least one organic additive comprises at least one of bis(cyclopentadienyl)titanium dichloride (CioHioCl2Ti), bis(cyclopentadienyl)zirconium dichloride (CioHOCl2Zr), a phosphate, an ester, and an amide.
However, Izagirre teaches using esters that function as brightening agents. Izagirre [0050]-[0051]. Inoue teaches that brightening agents provide a flattening and smoothing effect and prevents smut from forming. Inoue [0049].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Izagirre’s esters to provide a flattening and smoothing effect and/or prevent smut from forming.

Claims 8-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Tao as applied to claim 13 above, and further in view of Gileadi et al., U.S. Patent No. 3,997,410 [hereinafter Gileadi].
Claims 8-9. Tao is silent on (claim 8) the method of claim 13, wherein: forming the electrolyte solution comprises forming the electrolyte solution to further comprise at least one inorganic additive and (claim 9) the method of claim 8, wherein: in forming the electrolyte solution, the at least one inorganic additive comprises at least one multi-valence halide.
However, Gileadi teaches that magnesium dibromide increases the electrical conductivity, decreases dendrite formation, and results in an improved appearance. Gileadi col. 2 ll. 38-50, col. 7 ll. 15-29.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Gileadi’s magnesium dibromide to increase the electrical conductivity, decrease dendrite formation, and result in an improved appearance.

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Tao as applied to claim 13 above, and further in view of Hugot et al., U.S. Patent App. Pub. No. 2016/0153106 A1 [hereinafter Hugot].
Claim 11. Tao is silent on the method of claim 13, further comprising: disposing the at least one reference electrode in contact with the electrolyte solution, the at least one reference 
However, Tao’s reference electrode must use some kind of reference electrode material. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Hugot teaches a glassy carbon reference electrode minimizes the resistance effects of the electrolyte and allows better control during electroplating. Hugot [0090].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s reference electrode to be Hugot’s glassy carbon reference electrode to minimize the resistance effects of the electrolyte and allows better control during electroplating. Alternatively, it also would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s reference electrode to be Hugot’s glassy carbon reference electrode to yield the predictable result of having a suitable reference electrode material.

Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Tao as applied to claim 13 above, and further in view of Lou et al., Electroplating, Encyclopedia of Chem. Proc. (2006) [hereinafter Lou] and Salbilla, U.S. Patent App. Pub. No. 2007/0039824 A1 [hereinafter Salbilla].

However, Lou teaches that workpieces may be electrocleaned, which “adds to the chemical action of the cleaner the mechanical action caused by plentiful gas evolution at the surface of the workpiece.” Lou p. 5. Salbilla teaches that using a modulated waveform is a suitable waveform for electrocleaning which can also attract or repel impurities. Salbilla [0047], [0050].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Lou’s electrocleaning and with Salbilla’s modulated waveform to add to the chemical action of the cleaner with gas evolution and/or with attracting/repelling impurities.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is (571) 270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.






/HO-SUNG CHUNG/
Examiner, Art Unit 1794